 Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 1 of 12 PageID# 100




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

ALBERT LAW,                          )
                                     )
                   Plaintiff,        )
                                     )
            v.                       )
                                     )
HILTON DOMESTIC OPERATING            )
COMPANY, INC.,                       )
                                     )
and                                  )
                                     )
HRIP MILLER & RHOADS                 )
ACQUISITION, LLC,                    )
                                     )
and                                  )
                                     )
MILLER & RHOADS RESIDENTIAL          )   CASE NO. 3:20-cv-00145
CONDOMINIUM ASSOCIATION, INC.,       )
                                     )
and                                  )
                                     )
MILLER & RHOADS RESIDENTIAL          )
ACQUISITION, LLC,                    )
                                     )
and                                  )
                                     )
RED COATS, INC.,                     )
                                     )
and                                  )
                                     )
JOHN DOE,                            )
                                     )
                   Defendants.       )

         DEFENDANT HRIP MILLER & RHOADS ACQUISITION, LLC’S
          MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS
    Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 2 of 12 PageID# 101




          Defendant HRIP Miller & Rhoads Acquisition, LLC1 (hereinafter “HRIP”), by its

undersigned counsel, and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby states as

follows for its Memorandum in Support of its Motion to Dismiss Plaintiff Albert Law’s (“Mr.

Law”) Complaint:

     I.      Introduction

          In his Complaint, Mr. Law, an African-American man, alleges that he was a guest at the

Hilton Richmond Downtown on March 4, 2018, and that during his stay, John Doe – a security

guard employed by Red Coats, Inc. (“Red Coats”) – approached him and asked for identification

and verification that he “belonged” at the hotel. Mr. Law then complained to the front desk and

others, and was allegedly told that he “fit the homeless profile.” Thereafter, Mr. Law continued

his stay, apparently without incident. He was not removed from the hotel, law enforcement was

not called, and his stay was not interrupted. The essence of Mr. Law’s action is that a security

guard asked him a question, after which he completed his hotel stay without further incident.

          On the basis of these allegations, Mr. Law asserts claims for race discrimination under 42

U.S.C. § 1981 (“Section 1981”) and 42 U.S.C. § 2000a (“Title II”). However, these claims fail

because Mr. Law was not denied accommodations or any benefit of his contract with the hotel.

Mr. Law also asserts a claim under Virginia’s hate crimes statute, Va. Code § 8.01-42.1, but

because Mr. Law does not allege that a hate crime occurred, that claim must be dismissed with

prejudice as well.




1
  Counsel for Mr. Law have agreed to dismiss Miller & Rhoads Residential Acquisition, LLC
(which does not exist) and Miller & Rhoads Residential Condominium Association, Inc. (which
does not own or manage the hotel in question) from this matter. Those entities have not been
served, and the instant motion is not brought on behalf of either entity.


                                              -2-
    Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 3 of 12 PageID# 102




     II.      Summary of Plaintiff’s Relevant Allegations2

           Mr. Law alleges that he is an African-American male, and that he was a guest at the

Hilton Downtown Richmond on March 4, 2018. Pl.’s Compl., at ¶¶ 4-12, ECF No. 1. After

checking in, Mr. Law claims that he went to the hotel lobby to wait for a colleague. Id. at ¶ 14.

Mr. Law alleges that he was “surrounded by white guests” in the lobby, though he does not

approximate how many other guests were present. Id. at ¶ 15. There, Mr. Law waited for an

unspecified length of time. See generally id.

           At some point, Mr. Law claims that John Doe, a security guard employed by Red Coats,

approached him, demanded identification, and asked if he “belonged there.” Id. at ¶¶ 15-17.

According to Mr. Law, he was the only person in the lobby to be questioned in this manner. Id.

           Thereafter, Mr. Law complained to the front desk and the “Hilton corporate office”

about his interaction with John Doe, and was told by “management” – he does not specify who

– that he “fit the homeless profile.” Id. at ¶ 18. However, Mr. Law does not and cannot allege

that he was ejected from the hotel, that law enforcement was contacted, or even that he cut his

stay short.

           On the basis of these allegations, Mr. Law alleges that he was discriminated against on

the basis of race, and denied the “use and enjoyment of the benefits, privileges, terms and

conditions of contract,” as well as “the use and enjoyment of accommodations” provided to

guests who are not African-American. Id. at ¶¶ 20-21. He seeks damages for these alleged

violations; however, he does not explain how he was harmed.




2
  HRIP denies many of the allegations set forth in this section and recites them only for the
purpose of this motion to dismiss.


                                             -3-
 Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 4 of 12 PageID# 103




   III.      Legal Standard

          Rule 12(b)(6) is designed to test the sufficiency of a complaint. Edwards v. City of

Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). When challenged by a motion to dismiss

pursuant to Rule 12(b)(6), the plaintiff’s allegations must “raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, the complaint

must “state a claim that is ‘plausible on its face’ rather than ‘conceivable.’” Atlantic Bulk

Carrier Corp. v. Milan Exp. Co., Inc., No. 3:10-cv-103, 2010 WL 2929612, at *4 (E.D. Va.

2010) (citing Twombly, 550 U.S. at 556). Facial plausibility is met when the Court can draw a

“reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations omitted). The “court will not assume that the plaintiff can

prove facts that are not alleged or that the defendants have violated the law in ways that have not

been alleged.” Bay Tobacco, LLC v. Bell Quality Tobacco Prods., LLC, 261 F. Supp. 2d 483,

498 (E.D. Va. 2003) (citation omitted). Furthermore, courts need not “accept unsupported legal

allegations, legal conclusions couched as factual allegations, or conclusory factual allegations

devoid of any reference to actual events.” Moore v. Commonwealth Trs., LLC, No. 3:09-cv-731,

2010 WL 4272984, at *2 (E.D. Va. 2010) (internal citations omitted). In addition, courts “need

not accept as true unwarranted inferences” or “unreasonable [conclusions or] arguments.”

Giarrantano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). A “pleading that offers ‘legal

conclusions’ or ‘formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Iqbal, 129 S. Ct. at 1949

(quoting Twombly, 550 U.S. at 557).




                                            -4-
 Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 5 of 12 PageID# 104




         The complaint must plead specific facts to “allow a court, drawing on ‘judicial

experience and common sense,’ to infer ‘more than the mere possibility of misconduct.’” Nemet

Chevrolet, et al. v. Consumeraffairs.com, Inc., 591 F.3d 250, 256 (4th Cir. 2009) (quoting Iqbal,

129 S.Ct. at 1950).      “Without such ‘heft,’ the plaintiff’s claims cannot establish a valid

entitlement to relief, as facts that are ‘merely consistent with a defendant’s liability’ fail to nudge

claims ‘across the finish line from conceivable to plausible.’” Id.

   IV.       Argument

         a. Mr. Law’s Section 1981 Claim Must Be Dismissed with Prejudice Because He
            Did Not and Cannot Allege That He Was Denied Accommodations On the Basis
            of Race, or For Any Other Reason.

         In his Complaint, Mr. Law alleges that HRIP and others violated Section 1981 when John

Doe allegedly approached him in the lobby, requested identification, and asked Mr. Law if he

“belonged there.” Pl.’s Compl., at ¶ 42-44. However, Mr. Law’s allegations that he faced

intentional discrimination because of his race are entirely conclusory, and in any event, it is

uncontested that he was not denied any accommodations. As a result, Mr. Law’s allegations are

insufficient to state a claim under Section 1981, and this claim should be dismissed with

prejudice.

         Under Section 1981, a plaintiff alleging discrimination in hotel accommodations must

make factual allegations that, if true, plausibly show that he: “(1) is a member of a protected

class, (2) sought to enter into or had a contract with a hotel for accommodations, (3) met the

hotel’s standard requirements for occupancy, and (4) was denied accommodations that were

available to guests outside of the protected class.” Murrell v. Ocean Mecca Motel, Inc., 262 F.3d

253, 257 (4th Cir. 2001). Furthermore, Plaintiff must plead that race was the but-for cause of the

alleged denial. As the U.S. Supreme Court recently held in Comcast Corp. v. National Assn. of



                                              -5-
    Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 6 of 12 PageID# 105




African American-Owned Media, et al., “[t]o prevail, a plaintiff must initially plead and

ultimately prove that, but for race, it would not have suffered the loss of a legally protected

right.” 140 S.Ct. 1009, 1019 (2020).

        Here, Mr. Law’s allegations fall short of plausibly showing that he was denied

accommodations that were made available to guests outside the protected class, and furthermore

lack the factual heft to show that race was the but-for cause of John Doe’s actions, or that those

actions were tantamount to intentional discrimination in the first place. Indeed, Mr. Law alleges

only that John Doe approached him in the lobby, asked if he “belonged” there, and asked for

identification. Although Mr. Law certainly took umbrage at the interaction, he does not claim

that John Doe physically accosted him, used racial slurs, detained him, contacted law

enforcement, or took any tangible action to impede his hotel stay. Rather, Mr. Law makes clear

through what he does not allege that after John Doe asked him the questions at issue, Mr. Law

completed his hotel stay without incident. Therefore, Mr. Law failed to satisfy his burden of

plausibly alleging that he was denied accommodations by HRIP.

        Furthermore, although Mr. Law claims that John Doe did not question the white patrons

in the lobby, such an isolated, hypothetical discrepancy does not plausibly establish that race was

the but-for cause of the interaction at issue. There are innumerable reasons that could have

caused John Doe to approach Mr. Law,3 yet instead of providing the factual heft to plausibly

show that race was the true cause, he instead resorts to conclusory pronouncements inadequate to

survive dismissal in light of Comcast.




3
 By way of example, perhaps John Doe intended to question other guests, but Mr. Law was
closest to his position, and therefore first to be questioned.


                                            -6-
 Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 7 of 12 PageID# 106




       Instead, as pointed out by Red Coats in its Motion to Dismiss (ECF No. 11), Mr. Law’s

allegations reflect, in essence, nothing more than an unpleasant interaction initiated by John

Doe. Even assuming that race was the but-for cause of that exchange, questions alone are not

tantamount to a denial of accommodations: the law “does not blindly ascribe to race all

personal conflicts between individuals of different races.” Hawkins v. Pepsi Co., Inc., 203 F.3d

274, 282 (4th Cir. 2000).       Indeed, Section 1981 “is not a general civility code,” and

unpleasantness alone is insufficient to state a claim. See Lopez v. Target Corp., 676 F.3d 1230,

1235 (11th Cir. 2012) (finding that, because Section 1981 is not a general civility code, mere

mistreatment and unpleasantness in a successfully consummated consumer transaction does not

state a claim).

       Because “the Fourth Circuit has cautioned against indulging in the kind of claim that is

being asserted here,” this Court should dismiss Mr. Law’s Complaint with prejudice. Sherman,

317 F.Supp.2d at 615 (finding no violation of § 1981 or Title II in similar circumstances where

an African-American male was escorted to his room to retrieve and produce his identification

before being issued a replacement room key) (citing Hawkins, 203 F.3d at 282 (“Law does not

blindly ascribe to race all personal conflicts between individuals of different races.”)).

       b. Mr. Law’s Title II Claim Fails for the Same Reasons as His Section 1981 Claim,
          and Because He Cannot Show His Entitlement to Injunctive Relief.

       Title II of the Civil Rights Act of 1964 “creates a private cause of action to remedy

discrimination in public accommodations affecting interstate commerce. Only injunctive and

declaratory relief (and attorneys’ fees) may be awarded to a prevailing plaintiff.” Sherman, 317

F.Supp.2d at 616 (citing Newman v. Piggie Park Enterprises, 390 U.S. 400 (1968)). The core

focus of Title II is the “denial to plaintiff of full and equal enjoyment of the services offered by




                                            -7-
 Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 8 of 12 PageID# 107




the establishment;” therefore, such claims are analyzed under the same framework as Section

1981 claims, discussed above. See id.; see also Bobbitt by Bobbitt v. Rage, Inc., 19 F.Supp.2d

512, 521-22 (W.D.N.C. 1999). As a result, Mr. Law’s Title II claim fails for the same reasons

discussed above; namely, that he was not denied accommodation based on his race, or for any

other reason.

       Furthermore, because Title II plaintiffs may only recover injunctive and declaratory (i.e.,

prospective) relief, Mr. Law was required to allege that there was a “real and immediate threat”

that he would be wronged again. Carroll v. Roanoke Valley Community Credit Union, 7:17-cv-

469, 2018 WL 2921106, at *3 (W.D. Va. Jun. 11, 2018) (quoting Daniels v. Arcade, L.P., 477

Fed.Appx. 125, 129 (4th Cir. Apr. 24, 2012)). However, Mr. Law did not allege any intent to

return to the Hilton Richmond, nor can he otherwise show any threat – must less a “real and

immediate” one – that he could be wronged by HRIP in the future. As a result, Mr. Law lacks

Article III standing to pursue this action, and he did not and cannot state a claim for relief under

Title II. See, e.g., James v. American Airlines, Inc., 247 F.Supp.3d 297, 305 (E.D.N.Y. 2017)

(stating that “[t]o show standing for prospective relief, a plaintiff must plead and prove a ‘real

and immediate threat of repeated injury’”) (quoting City of Los Angeles v. Lyons, 461 U.S. 95,

102 (1983)). Therefore, Mr. Law’s Title II claim must be dismissed.

       c. Mr. Law Did Not State a Plausible Claim for Relief Under Virginia’s Hate
          Crime Statute.

       Finally, Mr. Law alleges a violation of Virginia’s hate crime statute, Va. Code § 8.01-

42.1. Specifically, Mr. Law claims – largely without explanation – that John Doe committed a




                                            -8-
    Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 9 of 12 PageID# 108




hate crime when he approached him in the lobby and asked if he “belonged there.” 4 However,

because asking a question – no matter how negatively it is received – does not fall within the

ambit of Virginia’s hate crime statute, or even within the realm of constitutionally-proscribable

speech – Mr. Law cannot state a claim on which relief can be granted.

        Virginia’s hate crime statute creates a cause of action “for any person who is subjected to

acts of (i) intimidation or harassment,” violence, or vandalism, when such acts are “motivated by

racial, religious, or ethnic animosity.” Va. Code § 8.01-42.1(A). Given this high standard, such

claims are understandably rare, and implicate conduct – and not mere speech – far more severe

than reflected by the allegations in this case. See Sines v. Kessler, 324 F.Supp.3d 765, 800

(W.D. Va. 2018) (finding a potential violation in response to the Charlottesville “Unite the

Right” rally, involving specific allegations that the plaintiff was surrounded, beaten with

weapons and torches, doused with an unknown liquid, and taunted with Holocaust references);

Frazier v. Cooke, No. 4:17-CV-54, 2017 WL 5560864, at *7 (E.D. Va. Nov. 17, 2017) (finding a

violation where defendants “used racial slurs and physically attacked [the plaintiffs] because of

their race”); Berry v. Target Corp., 214 F.Supp.3d 530, 535 (E.D. Va. 2016) (finding a violation

where defendant’s employee “harassed plaintiff based on racial animus because he apprehended

her, used a racial slur, and later implied that African–Americans came into [the store] to steal”);

Johnson v. Hugo’s Skateway, 949 F.2d 1338 (4th Cir. 1991), on reh’g, 974 F.2d 1408 (4th Cir.

1992) (finding a violation where a skating rink, which was under a consent decree for denying




4
 It should be noted that, in Paragraph 62 of the Complaint, Plaintiff claims that John Doe “told
[Mr. Law] that he did not ‘belong’ in the Hotel’s lobby.” However, this framing appears
nowhere else in the Complaint, where it is clear that John Doe allegedly asked Mr. Law if he
belonged in the lobby.


                                            -9-
Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 10 of 12 PageID# 109




equal access to public accommodations, singled the plaintiff out for discriminatory treatment and

called the police on him).

       This treatment aligns with constitutional boundaries, as well as the statute’s focus on acts,

and not utterances. Indeed, “intimidation in the constitutionally proscribable sense of the word is

a type of true threat, where a speaker directs a threat to a person or group of persons with the

intent of placing the victim in fear of bodily harm or death.” Kessler, 324 F.Supp.3d at 801.

Furthermore, harassing speech is largely outside the bounds of constitutionally proscribable

conduct. See, e.g. R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 382-83 (1992) (recognizing

that constitutional limits on speech content are limited to obscenity, fighting words, and

defamation). Therefore, Virginia’s hate crime statute cannot be interpreted to prohibit disfavored

speech, or a brief interaction between two members of different races, and should instead be

interpreted in accordance with the above-cited cases to prohibit severely harassing acts with

explicit racial components. Surely it is not a hate crime to ask someone for their key card.

       It is clear, based on the above, that Mr. Law does not state a claim under Virginia’s hate

crime statute. Unlike the allegations of threats, detainment, police involvement, and physical

violence in the above cases, Mr. Law merely alleges that John Doe approached him and asked

questions. Pl.’s Compl. at ¶¶ 15-16. He does not claim that John Doe employed physical

violence, threats, detainment, or that he involved law enforcement. In this way, Mr. Law claims

that John Doe employed speech he found objectionable, but not the kind of harassing or

intimidating acts proscribed by Virginia’s hate crime statute. As a result, this Court should

dismiss Count III of the Complaint with prejudice.




                                           -10-
Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 11 of 12 PageID# 110




   V.      Conclusion

        For the reasons stated above, and those that may be stated during any oral argument,

Defendant HRIP Miller & Rhoads Acquisition, LLC respectfully requests that its Motion to

Dismiss be granted and that Mr. Law’s claims be dismissed with prejudice.

                                         Respectfully submitted,


                                         HRIP Miller & Rhoads Acquisition, LLC

                                         /s/ J. Clay Rollins
                                         J. Clay Rollins, Esquire
                                         Virginia State Bar Number 84382
                                         clay.rollins@ogletreedeakins.com
                                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                         901 East Byrd Street, Suite 1300
                                         Riverfront Plaza, West Tower
                                         Richmond, VA 23219
                                         Tel.:     (804) 663-2332
                                         Fax:      (855) 843-1809

                                         Counsel for Defendant




                                         -11-
Case 3:20-cv-00145-DJN Document 20 Filed 07/20/20 Page 12 of 12 PageID# 111




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of July, 2020, I electronically filed the foregoing
with the Clerk of the court using the CM/ECF system which will send notification of such filing
to counsel of record in this matter, including:

                          Jonathan E. Halperin (Esq. VSB No. 32698)
                           Andrew Lucchetti, Esq. (VSB No. 86631)
                                  Halperin Law Center, LLC
                                 5225 Hickory Park Dr., Ste B
                                  Glen Allen, Virginia 23059
                                  Telephone: (804) 527-0100
                                  Facsimile: (804) 597-0209
                                      jonathan@hlc.law
                                       andrew@hlc.law

                               Mark McDougal, OSB # 890869
                                 Jason Kafoury, OSB # 091200
                                411 SW Second Ave., Ste. 200
                                       Portland OR 97204
                                   Telephone: (503) 224-2647
                                   Facsimile: (503) 224-2673
                               mcdougal@kafourymcdougal.com
                               jkafoury@kafourymcdougal.com

                                      Counsel for Plaintiff

                          Kelvin L. Newsome, Esq. (VSB No. 34478)
                          Rachael L. Loughlin, Esq. (VSB No. 84133)
                                    O’Hagan Meyer, PLLC
                              411 East Franklin Street, Suite 500
                                   Richmond, Virginia 23219
                                  Telephone: (804) 403-7100
                                   Facsimile: (804) 403-7110
                                knewsome@ohaganmeyer.com
                                 rloughlin@ohaganmeyer.com

                             Counsel for Defendant Red Coats, Inc.


                                             /s/ J. Clay Rollins
                                             J. Clay Rollins

                                                                                         43531186.1




                                           -12-
